                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 1 of 21 Page ID #:149



                             1 DOLL AMIR & ELEY LLP
                               MICHAEL M. AMIR (SBN 204491)
                             2 mamir@dollamir.com
                               MARY TESH GLARUM (SBN 175181)
                             3 mglarum@dollamir.com
                               TED GEHRING (SBN 218715)
                             4 tgehring@dollamir.com725 S. Figueroa Street, Suite 3275
                               Los Angeles, California 90017
                             5 Tel: 213.542.3380
                               Fax: 213.542.3381
                             6
                               Attorneys for Defendant,
                             7 JOHN MARGARITIS
                             8
                             9                          UNITED STATES DISTRICT COURT
                            10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            11
D OLL A MIR & E LEY LLP




                                 GIULIANA MENDIOLA,                           Case No. 5:20-cv-00832-ODW-KK
                            12
                                                Plaintiff,                    Assigned to Judge Otis D. Wright, II:
                            13                                                Referred to Magistrate: Hon. Kenly
                                       vs.                                    Kiya Kato
                            14
                                 THE REGENTS OF THE UNIVERSITY                DEFENDANT JOHN
                            15   OF CALIFORNIA; JOHN                          MARGARITIS’ ANSWER TO
                                 MARGARITIS, Head Coach of                    FIRST AMENDED COMPLAINT
                            16   Women’s Basketball, and TAMICA
                                 SMITH JONES Athletic Director,
                            17                                                Complaint Filed: 04/18/2020
                                               Defendants.                    First Amended Complaint
                            18                                                Filed: 8/10/20
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                          1
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 2 of 21 Page ID #:150



                             1                    ANSWER TO FIRST AMENDED COMPLAINT
                             2         Defendant John Margaritis (“Margaritis”), by and through its counsel, hereby
                             3 submits this Answer to the First Amended Complaint (“FAC”) filed by Plaintiff
                             4 Giuliana Mendiola (“Plaintiff”). All of Margaritis’s responses are made on the basis of
                             5 personal knowledge as to himself and on information and belief with respect to any
                             6 other person or entity. Each paragraph and heading herein respond to the corresponding
                             7 heading and numbered paragraph of Plaintiff’s FAC. All allegations in the FAC that
                             8 are not expressly admitted in this Answer are denied.1
                             9                             PRELIMINARY STATEMENT
                            10         1.     Answering paragraph 1, Margaritis admits that Plaintiff served as
                            11 assistant coach of the University of California, Riverside women’s basketball team for
D OLL A MIR & E LEY LLP




                            12 approximately seven years. Margaritis further admits that Plaintiff’s contract was not
                            13 renewed in July 2019. Except as specifically admitted, Margaritis denies specifically
                            14 and generally, all other allegations of paragraph 1.
                            15                             JURISDICTION AND VENUE
                            16         2.     Answering paragraph 2, Plaintiff does not allege facts but only legal
                            17 conclusions, to which no admission or denial is required. To the extent paragraph 2
                            18 contains factual allegations, Margaritis denies them.
                            19         3.     Answering paragraph 3, Plaintiff does not allege facts but only legal
                            20 conclusions, to which no admission or denial is required. To the extent paragraph 3
                            21 contains factual allegations, Margaritis denies them.
                            22         4.     Answering paragraph 4, Plaintiff does not allege facts but only legal
                            23 conclusions, to which no admission or denial is required. To the extent paragraph 4
                            24 contains factual allegations, Margaritis denies them.
                            25 ///
                            26 ///
                            27
                                       1
                            28           Margaritis is not responding to any headings in the FAC, and, to the extent that
                                 a response is required, any allegations contained in the FAC’s headings are denied.
                                                                            2
                                            DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 3 of 21 Page ID #:151



                             1                                         PARTIES
                             2         5.     Answering paragraph 5, Margaritis admits that Plaintiff was the assistant
                             3 coach of the University of California, Riverside, women’s basketball team from July
                             4 2012 to July 2019. Except as specifically admitted, Margaritis denies specifically and
                             5 generally all the other allegations in paragraph 5.
                             6         6.     Answering paragraph 6, admits that Defendant the Regents of the
                             7 University of California was a governmental agency and that it operates the
                             8 University of California, Riverside. Except as specifically admitted, Margaritis is
                             9 currently without sufficient knowledge or information to form a belief as to the truth
                            10 of the remaining allegations in said paragraph, and on that basis, denies each and
                            11 every remaining allegation contained therein.
D OLL A MIR & E LEY LLP




                            12         7.     Answering paragraph 7, Margaritis admits that he was the Head Coach
                            13 of the University of California, Riverside, women’s basketball team from 2004 to
                            14 September 2019. Except as specifically admitted, Margaritis denies specifically and
                            15 generally all the other allegations in paragraph 7.
                            16         8.     Answering paragraph 8, Margaritis admits that Defendant Tamica Smith
                            17 Jones was the Director of Intercollegiate Athletics at the University of California,
                            18 Riverside. Except as specifically admitted, Margaritis denies specifically and
                            19 generally all the other allegations in paragraph 8.
                            20                                STATEMENT OF FACTS
                            21         9.     Answering paragraph 9, Margaritis admits that Plaintiff was
                            22 a basketball player for the University of Washington Huskies. Except as specifically
                            23 admitted, Margaritis denies specifically and generally all the other allegations in
                            24 paragraph 9.
                            25         10.    Answering paragraph 10, Margaritis admits that Plainitff
                            26 played basketball professionally prior to her employment with the University of
                            27 Riverside. Except as specifically admitted, Margaritis denies specifically and
                            28 generally all the other allegations in paragraph 10.

                                                                           3
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 4 of 21 Page ID #:152



                             1         11.    Answering paragraph 11 of the FAC, Margaritis admits that Plaintiff was
                             2 hired as the Assistant Coach for the women’s basketball team at University of
                             3 California, Riverside on or about July 1, 2012.
                             4         12.    Answering paragraph 12, Margaritis admits that she was
                             5 evaluated on an annual basis (as reflected by the annual written performance
                             6 evaluations, which speak for themselves) and that her contract was renewed several
                             7 times. Except as specifically admitted, Margaritis denies specifically and generally
                             8 all the other allegations in paragraph 12.
                             9         13.    Margaritis denies, specifically and generally, each and every allegation
                            10 of paragraph 13.
                            11         14.    Margaritis denies, specifically and generally, each and every allegation
D OLL A MIR & E LEY LLP




                            12 of paragraph 14.
                            13         15.    Margaritis denies, specifically and generally, each and every allegation
                            14 of paragraph 15.
                            15         16.    Margaritis denies, specifically and generally, each and every allegation
                            16 of paragraph 16.
                            17         17.    Margaritis denies, specifically and generally, each and every allegation
                            18 of paragraph 17.
                            19         18.    Answering paragraph 18, Margaritis admits that sometime in
                            20 2016, he was told that Coach Bell had discovered objectionable images on a computer
                            21 that she shared with another coach. Upon discovery of the foregoing, Margaritis took
                            22 all steps necessary to address the issue in a satisfactory manner. Except as
                            23 specifically admitted, Margaritis denies specifically and generally all the other
                            24 allegations in paragraph 18.
                            25         19.    Answering paragraph 19, Margaritis admits that sometime in
                            26 2017, he learned that Plaintiff was interested in a job opening at the University of
                            27 Washington. Except as specifically admitted, Margaritis denies specifically and
                            28 generally all the other allegations in paragraph 19.

                                                                            4
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 5 of 21 Page ID #:153



                             1         20.    Answering paragraph 20, Margaritis admits that he promoted
                             2 Ms. Bell to Associate Head Coach but that decision had nothing to do with Plaintiff’s
                             3 interest in the University of Washington job opening. Except as specifically admitted,
                             4 Margaritis denies specifically and generally all the other allegations in paragraph 20.
                             5         21.    Margaritis denies, specifically and generally, each and every allegation
                             6 of paragraph 21.
                             7         22.    Margaritis denies, specifically and generally, each and every allegation
                             8 of paragraph 22.
                             9         23.    Margaritis denies, specifically and generally, each and every allegation
                            10 of paragraph 23.
                            11         24.    Margaritis denies, specifically and generally, each and every allegation
D OLL A MIR & E LEY LLP




                            12 of paragraph 24.
                            13         25.    Margaritis denies, specifically and generally, each and every allegation
                            14 of paragraph 25.
                            15         26.    Margaritis denies, specifically and generally, each and every allegation
                            16 of paragraph 26.
                            17         27.    Answering paragraph 27, Margaritis is currently without sufficient
                            18 knowledge or information to form a belief as to the truth of the allegations contained
                            19 in said paragraph, and on that basis denies each and every allegation contained
                            20 therein.
                            21         28.    Answering paragraph 28, Margaritis is currently without sufficient
                            22 knowledge or information to form a belief as to the truth of the allegations contained
                            23 in said paragraph, and on that basis denies each and every allegation contained
                            24 therein.
                            25         29.    Answering paragraph 29, Margaritis is currently without sufficient
                            26 knowledge or information to form a belief as to the truth of the allegations contained
                            27 in said paragraph, and on that basis denies each and every allegation contained
                            28 therein.

                                                                            5
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 6 of 21 Page ID #:154



                             1         30.    Answering paragraph 30, Margaritis admits that in
                             2 approximately December 2018, he met with Defendant Smith Jones and Plaintiff to
                             3 discuss the team’s performance. Except as specifically admitted, Margaritis denies
                             4 specifically and generally all the other allegations in paragraph 30.
                             5         31.    Answering paragraph 31, Margaritis is currently without sufficient
                             6 knowledge or information to form a belief as to the truth of the allegations contained
                             7 in said paragraph, and on that basis denies each and every allegation contained
                             8 therein.
                             9         32.    Answering paragraph 32, Margaritis is currently without sufficient
                            10 knowledge or information to form a belief as to the truth of the allegations contained
                            11 in said paragraph, and on that basis denies each and every allegation contained
D OLL A MIR & E LEY LLP




                            12 therein.
                            13         33.    Margaritis denies, specifically and generally, each and every allegation
                            14 of paragraph 33.
                            15         34.    Answering paragraph 34, Margaritis is currently without sufficient
                            16 knowledge or information to form a belief as to the truth of the allegations contained
                            17 in said paragraph, and on that basis denies each and every allegation contained
                            18 therein.
                            19         35.    Margaritis denies, specifically and generally, each and every allegation
                            20 of paragraph 35.
                            21         36.    Answering paragraph 36, Margaritis admits that on or around
                            22 March 18, 2019, the women’s basketball team suffered a loss. Except as specifically
                            23 admitted, Margaritis denies specifically and generally all the other allegations in
                            24 paragraph 36.
                            25         37.    Answering paragraph 37 Margaritis is currently without sufficient
                            26 knowledge or information to form a belief as to the truth of the allegations contained
                            27 in said paragraph, and on that basis denies each and every allegation contained
                            28 therein.

                                                                            6
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 7 of 21 Page ID #:155



                             1         38.    Answering paragraph 38, Margaritis admits on or about May,
                             2 2019, the University extended Plaintiff’s contract for two months. Except as
                             3 specifically admitted, Margaritis denies specifically and generally all the other
                             4 allegations in paragraph 38.
                             5         39.    Margaritis denies, specifically and generally, each and every allegation
                             6 of paragraph 39.
                             7         40.    Answering paragraph 40, Margaritis is currently without sufficient
                             8 knowledge or information to form a belief as to the truth of the allegations contained
                             9 in said paragraph, and on that basis denies each and every allegation contained
                            10 therein.
                            11         41.    Margaritis denies, specifically and generally, each and every allegation
D OLL A MIR & E LEY LLP




                            12 of paragraph 41.
                            13         42.    Answering paragraph 42, Margaritis is currently without sufficient
                            14 knowledge or information to form a belief as to the truth of the allegations contained
                            15 in said paragraph, and on that basis denies each and every allegation contained
                            16 therein.
                            17         43.    Answering paragraph 43, Margaritis is currently without sufficient
                            18 knowledge or information to form a belief as to the truth of the allegations contained
                            19 in said paragraph, and on that basis denies each and every allegation contained
                            20 therein.
                            21         44.    Answering paragraph 44, Margaritis is currently without sufficient
                            22 knowledge or information to form a belief as to the truth of the allegations contained
                            23 in said paragraph, and on that basis denies each and every allegation contained
                            24 therein.
                            25         45.    Answering paragraph 45, Margaritis admits that he remained
                            26 as the Head Coach following the decision to not renew Plaintiff’s contract. Except as
                            27 specifically admitted, Margaritis denies specifically and generally all the other
                            28 allegations in paragraph 45.

                                                                            7
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 8 of 21 Page ID #:156



                             1         46.    Answering paragraph 46, Margaritis admits that media
                             2 reports were published regarding Margaritis and the women’s basketball team in the
                             3 fall of 2019. Except as specifically admitted, Margaritis denies specifically and
                             4 generally all the other allegations in paragraph 46.
                             5         47.    Answering paragraph 47, Margaritis admits that he remained
                             6 as the Head Coach following the decision to not renew Plaintiff’s contract. Except as
                             7 specifically admitted, Margaritis denies specifically and generally all the other
                             8 allegations in paragraph 47.
                             9                                      EXHAUSTION
                            10         48.    Answering paragraph 48, Margaritis is currently without sufficient
                            11 knowledge or information to form a belief as to the truth of the allegations contained
D OLL A MIR & E LEY LLP




                            12 in said paragraph, and on that basis denies each and every allegation contained
                            13 therein.
                            14         49.    Answering paragraph 49, Margaritis is currently without sufficient
                            15 knowledge or information to form a belief as to the truth of the allegations contained
                            16 in said paragraph, and on that basis denies each and every allegation contained
                            17 therein.
                            18                              FIRST CLAIM FOR RELIEF
                            19      HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII OF
                            20                                THE CIVIL RIGHTS ACT
                            21    (By plaintiff GIULIANA MENDIOLA against defendant THE REGENTS OF THE
                            22                           UNIVERTSITY OF CALIFORNIA.)
                            23                                    (42 .S.C. § 2000e et seq.)
                            24         50.    Answering paragraph 50, Margaritis refers to and incorporates by
                            25 reference his responses and denials contained in the foregoing paragraphs 1-49,
                            26 inclusive, as though set forth in full herein.
                            27         51.    Margaritis denies, specifically and generally, each and every allegation
                            28 of paragraph 51.

                                                                            8
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 9 of 21 Page ID #:157



                             1         52.    Margaritis denies, specifically and generally, each and every allegation
                             2 of paragraph 52.
                             3         53.    Margaritis denies, specifically and generally, each and every allegation
                             4 of paragraph 53.
                             5         54.    Margaritis denies, specifically and generally, each and every allegation
                             6 of paragraph 54.
                             7         55.    Answering paragraph 55, Plaintiff does not allege facts but only legal
                             8 conclusions, to which no admission or denial is required. To the extent paragraph 55
                             9 contains factual allegations, Margaritis denies them.
                            10                             SECOND CLAIM FOR RELIEF
                            11       RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
D OLL A MIR & E LEY LLP




                            12                                             ACT
                            13    (By plaintiff GIULIANA MENDIOLA against defendant THE REGENTS OF THE
                            14                           UNIVERTSITY OF CALIFORNIA.)
                            15                                   (42 U.S.C. § 2000e et seq.)
                            16         56.    Answering paragraph 56, Margaritis refers to and incorporates by
                            17 reference his responses and denials contained in the foregoing paragraphs 1-55,
                            18 inclusive, as though set forth in full herein.
                            19         57.    Margaritis denies, specifically and generally, each and every allegation
                            20 of paragraph 57.
                            21         58.    Margaritis denies, specifically and generally, each and every allegation
                            22                of paragraph 58.
                            23         59.    Answering paragraph 59, Margaritis admits that Plaintiff
                            24 received annual written performance evaluations and that those documents speak for
                            25 themselves. Except as specifically admitted, Margaritis denies specifically and
                            26 generally all the other allegations in paragraph 59.
                            27 ///
                            28 ///

                                                                             9
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 10 of 21 Page ID #:158



                             1                              THIRD CLAIM FOR RELIEF
                             2      RETALIATION IN VIOLATION OF TITLE IX OF THE EDUCATUION
                             3                                AMENDMENTS OF 1972
                             4    (By plaintiff GIULIANA MENDIOLA against defendant THE REGENTS OF THE
                             5                           UNIVERTSITY OF CALIFORNIA.)
                             6                                 (20 U.S.C. § 1681 et seq.)
                             7         60.    Answering paragraph 60, Margaritis refers to and incorporates by
                             8 reference his responses and denials contained in the foregoing paragraphs 1-59,
                             9 inclusive, as though set forth in full herein.
                            10         61.    Answering paragraph 61, Margaritis is currently without sufficient
                            11 knowledge or information to form a belief as to the truth of the allegations contained
D OLL A MIR & E LEY LLP




                            12 in said paragraph, and on that basis denies each and every allegation contained
                            13 therein.
                            14         62.    Margaritis denies, specifically and generally, each and every allegation
                            15 of paragraph 62.
                            16         63.    Margaritis denies, specifically and generally, each and every allegation
                            17 of paragraph 63.
                            18         64.    Answering paragraph 64, Margaritis denies that he acted improperly as
                            19 to Plaintiff. As to the remaining allegations, Margaritis is currently without sufficient
                            20 knowledge or information to form a belief as to the truth of the allegations contained
                            21 in said paragraph, and on that basis denies each and every allegation contained
                            22 therein.
                            23         65.    Answering paragraph 65, Margaritis is currently without sufficient
                            24 knowledge or information to form a belief as to the truth of the allegations contained
                            25 in said paragraph, and on that basis denies each and every allegation contained
                            26 therein.
                            27         66.    Answering paragraph 66, Margaritis admits that Plaintiff
                            28 received annual written performance evaluations and that those documents speak for

                                                                           10
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 11 of 21 Page ID #:159



                             1 themselves. Except as specifically admitted, Margaritis denies specifically and
                             2 generally all the other allegations in paragraph 66.
                             3                            FOURTH CLAIM FOR RELIEF
                             4        HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE FAIR
                             5                         EMPLOYMENT AND HOUSING ACT
                             6   (By plaintiff GIULIANA MENDIOLA against defendants THE REGENTS OF THE
                             7               UNIVERTSITY OF CALIFORNIA and JOHN MARGARITIS.)
                             8                            (Cal. Gov’t Code § 12940(a) et seq.)
                             9         67.    Answering paragraph 67, Margaritis refers to and incorporates by
                            10 reference his responses and denials contained in the foregoing paragraphs 1-66,
                            11 inclusive, as though set forth in full herein.
D OLL A MIR & E LEY LLP




                            12         68.    Answering paragraph 68, Plaintiff does not allege facts but only legal
                            13 conclusions, to which no admission or denial is required. To the extent paragraph 68
                            14 contains factual allegations, Margaritis denies them.
                            15         69.    Margaritis denies, specifically and generally, each and every allegation
                            16 of paragraph 69.
                            17         70.    Margaritis denies, specifically and generally, each and every allegation
                            18 of paragraph 70.
                            19         71.    Margaritis denies, specifically and generally, each and every allegation
                            20 of paragraph 71.
                            21         72.    Answering paragraph 72, Plaintiff does not allege facts but only legal
                            22 conclusions, to which no admission or denial is required. To the extent paragraph 72
                            23 contains factual allegations, Margaritis denies them.
                            24 ///
                            25 ///
                            26 ///
                            27
                            28

                                                                           11
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 12 of 21 Page ID #:160



                             1                              FIFTH CLAIM FOR RELIEF
                             2       RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND
                             3                                      HOUSING ACT
                             4    (By plaintiff GIULIANA MENDIOLA against defendant THE REGENTS OF THE
                             5                           UNIVERTSITY OF CALIFORNIA.)
                             6                            (Cal. Gov’t Code § 12940(h) et seq.)
                             7         73.    Answering paragraph 73, Margaritis refers to and incorporates by
                             8 reference his responses and denials contained in the foregoing paragraphs 1-72,
                             9 inclusive, as though set forth in full herein.
                            10         74.    Answering paragraph 74, Plaintiff does not allege facts but only legal
                            11 conclusions, to which no admission or denial is required. To the extent paragraph 68
D OLL A MIR & E LEY LLP




                            12 contains factual allegations, Margaritis denies them.
                            13         75.    Margaritis denies, specifically and generally, each and every allegation
                            14 of paragraph 75.
                            15         76.    Margaritis denies, specifically and generally, each and every allegation
                            16 of paragraph 76.
                            17         77.    Margaritis denies, specifically and generally, each and every allegation
                            18 of paragraph 77.
                            19                              SIXTH CLAIM FOR RELIEF
                            20          VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE
                            21                             FOURTEENTH AMENDMENT
                            22     (By plaintiff GIULIANA MENDIOLA against defendants JOHN MARGARITIS
                            23                              and TAMICA SMITH JONES.)
                            24                                     (42 U.S.C. § 1983.)
                            25         78.    Answering paragraph 78, Margaritis refers to and incorporates by
                            26 reference his responses and denials contained in the foregoing paragraphs 1-77,
                            27 inclusive, as though set forth in full herein.
                            28         79.    Answering paragraph 79, Plaintiff does not allege facts but only legal

                                                                           12
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 13 of 21 Page ID #:161



                             1 conclusions, to which no admission or denial is required. To the extent paragraph 68
                             2 contains factual allegations, Margaritis denies them.
                             3         80.    Margaritis denies, specifically and generally, each and every allegation
                             4 of paragraph 80.
                             5         81.    Answering paragraph 81, Margaritis is currently without sufficient
                             6 knowledge or information to form a belief as to the truth of the allegations contained
                             7 in said paragraph, and on that basis denies each and every allegation contained
                             8 therein.
                             9                  DAMAGES (INCLUDING PUNITIVE DAMAGES)
                            10         82-84.    These paragraphs set forth the statement of relief requested by
                            11 Plaintiff to which no response is required. Margaritis denies that Plaintiff is entitled
D OLL A MIR & E LEY LLP




                            12 to any of the requested relief and denies any allegations contained in these paragraphs
                            13 to which a response is required.
                            14         Margaritis denies each and every allegation of Plaintiff’s FAC not specifically
                            15 admitted or otherwise responded to above. Margaritis further specifically denies that
                            16 Plaintiff is entitled to any relief whatsoever of any kind against Margaritis as a result
                            17 of any act of Margaritis or any person or entity acting on behalf of Margaritis.
                            18                              DEMAND FOR JURY TRIAL
                            19         With respect to the “Demand for Jury Trial” section of the FAC, Margaritis
                            20 admits only that Plaintiff has demanded a jury trial.
                            21                               AFFIRMATIVE DEFENSES
                            22         NOW WHEREFORE, having answered the FAC, Margaritis asserts the
                            23 following affirmative defenses:
                            24                           FIRST AFFIRMATIVE DEFENSE
                            25         1.     Plaintiff has failed, in whole or in part, to state a claim upon which relief
                            26 may be granted.
                            27                          SECOND AFFIRMATIVE DEFENSE
                            28         2.     Plaintiff’s damages, if any, were caused by the actions and/or inaction of

                                                                            13
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 14 of 21 Page ID #:162



                             1 third parties and/or intervening causes over which Margaritis has no control.
                             2                           THIRD AFFIRMATIVE DEFENSE
                             3         3.     Damages or injuries, if any, suffered by Plaintiff are attributable to
                             4 Plaintiff’s own conduct, deeds, acts, words and omissions, and not to any conduct,
                             5 deeds, acts, words or omissions of Margaritis.
                             6                          FOURTH AFFIRMATIVE DEFENSE
                             7         4.     Without admitting the allegations of the FAC, Margaritis alleges that if
                             8 Plaintiff suffered any loss or damage, such loss or damage was proximately caused, at
                             9 least in part, by Plaintiff's own failure to mitigate against her alleged damages and
                            10 that, therefore, Plaintiff's claims must be reduced, diminished or defeated by such
                            11 amounts as should have been so mitigated.
D OLL A MIR & E LEY LLP




                            12                           FIFTH AFFIRMATIVE DEFENSE
                            13         5.     Margaritis acted reasonably and in good faith at all material times based
                            14 on all relevant facts and circumstances known by it at the time it so acted.
                            15                           SIXTH AFFIRMATIVE DEFENSE
                            16         6.     Margaritis is entitled to an offset or a set off against any alleged damages
                            17 claimed by Plaintiff either partially or fully.
                            18                         SEVENTH AFFIRMATIVE DEFENSE
                            19         7.     Plaintiff lacks standing to assert the causes of action in the FAC.
                            20                          EIGHTH AFFIRMATIVE DEFENSE
                            21         8.     Margaritis is informed and believes, and on that basis alleges that he has
                            22 complied with all applicable state and federal laws, statutes and regulations and,
                            23 therefore, cannot be held liable for any alleged damages suffered by Plaintiff.
                            24                           NINTH AFFIRMATIVE DEFENSE
                            25         9.     The FAC and each of its causes of action are barred by the doctrines of
                            26 estoppel, waiver, consent, and unclean hands.
                            27                           TENTH AFFIRMATIVE DEFENSE
                            28         10.    The damages allegedly suffered by Plaintiff, if any, are the direct and

                                                                            14
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 15 of 21 Page ID #:163



                             1 proximate result of the acts or omissions of parties other than Margaritis, and the
                             2 liability of Margaritis, if any, is limited in direct proportion to the percentage of fault
                             3 actually attributed to Margaritis.
                             4                        ELEVENTH AFFIRMATIVE DEFENSE
                             5         11.    Margaritis has performed and fully discharged any and all obligations
                             6 and legal duties to Plaintiff pertinent to the matters alleged in the FAC.
                             7                         TWELFTH AFFIRMATIVE DEFENSE
                             8         12.    Regarding all of Plaintiff's causes of action, Margaritis' alleged conduct
                             9 was justified and privileged.
                            10                       THIRTEENTH AFFIRMATIVE DEFENSE
                            11         13.    Based on Plaintiff's alleged wrongdoing, Plaintiff's claim of wrongful
D OLL A MIR & E LEY LLP




                            12 discharge is barred in whole or in part by the doctrine of after-acquired evidence.
                            13                      FOURTEENTH AFFIRMATIVE DEFENSE
                            14         14.    The FAC and each of its causes of action are barred because all acts of
                            15 Margaritis affecting the terms and/or conditions of Plaintiff’s employment were done
                            16 in good faith and motivated by legitimate, non-discriminatory and non-retaliatory
                            17 reasons and/or as a result of business necessity.
                            18                        FIFTEENTH AFFIRMATIVE DEFENSE
                            19         15.    Margaritis denies that he authorized, ratified, acquiesced in, had
                            20 knowledge of, had reason to know of, approved of, or directed action by any person
                            21 or entities, constituting unlawful conduct towards Plaintiff, whether as alleged or
                            22 otherwise.
                            23                        SIXTEENTH AFFIRMATIVE DEFENSE
                            24         16.    Plaintiff’s claims are barred in whole or in part because all actions and
                            25 conduct by Margaritis were justified and subject to governmental immunities,
                            26 including but not limited to the immunities arising under the United States
                            27 Constitution and federal law, immunities arising under the California Constitution and
                            28 California law, immunities arising under California Code section 47, and immunities

                                                                            15
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 16 of 21 Page ID #:164



                             1 arising under the California Government Code.
                             2                     SEVENTEENTH AFFIRMATIVE DEFENSE
                             3         17.    If it is found that Margaritis’ actions were motivated by both
                             4 discriminatory and/or retaliatory and nondiscriminatory or non-retaliatory reasons,
                             5 Margaritis’ nondiscriminatory/non-retaliatory reasons alone would have induced it to
                             6 make the same decision.
                             7                      EIGHTEENTH AFFIRMATIVE DEFENSE
                             8         18.    Plaintiff’s claims under the California Fair Employment and Housing
                             9 Act may not be maintained to the extent they exceed or differ from the allegations of
                            10 an administrative charge filed with the appropriate administrative agency.
                            11                      NINETEENTH AFFIRMATIVE DEFENSE
D OLL A MIR & E LEY LLP




                            12         19.    Margaritis exercised reasonable care to prevent and correct promptly any
                            13 sexually harassing behavior in the workplace. Margaritis is informed and believes,
                            14 and on that basis alleges, that Plaintiff unreasonably failed to take advantage of any
                            15 preventive or corrective opportunities provided by Margaritis or other Defendants to
                            16 avoid harm otherwise. By reason of the foregoing, Plaintiff is barred, in whole or in
                            17 part, from recovery on the alleged her causes of action in the FAC.
                            18                       TWENTIETH AFFIRMATIVE DEFENSE
                            19         20.    Plaintiff’s claims for physical or emotional damages are preempted by
                            20 the California Workers' Compensation Act.
                            21                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                            22         21.    Damages sought for lost employment benefits in all of Plaintiff's causes
                            23 of action are preempted by the Employment Retirement Income Security Act of 1974.
                            24                    TWENTY-SECOND AFFIRMATIVE DEFENSE
                            25         22.    Plaintiff’s claims for gender harassment are barred to the extent Plaintiff
                            26 consented to any alleged activity or conduct.
                            27                     TWENTY-THIRD AFFIRMATIVE DEFENSE
                            28         23.    To the extent Plaintiff suffered any symptoms of mental or emotional

                                                                            16
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 17 of 21 Page ID #:165



                             1 distress or injury, they were the result of a pre-existing psychological disorder or
                             2 alternative concurrent cause, and not the result of any act or omission of Margaritis.
                             3                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
                             4          24.    Without admitting the allegations of the FAC, Margaritis alleges that
                             5 Plaintiff was terminated for just cause and business reasons.
                             6                      TWENTY-FIFTH AFFIRMATIVE DEFENSE
                             7          25.    Without admitting the allegations of the FAC, Margaritis alleges that
                             8 Plaintiff's employment was at will and could be terminated at any time, with or
                             9 without cause.
                            10                      TWENTY-SIXTH AFFIRMATIVE DEFENSE
                            11          26.    Plaintiff’s claim under 42 USC Section 1983 is pre-empted by Title VII
D OLL A MIR & E LEY LLP




                            12 of the Civil Rights Act of 1964 (42 U.S.C. Ch. 21 § 2000 et seq.)
                            13                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                            14          27.    Plaintiff’s claim under 42 USC Section 1983 is pre-empted by Title IX
                            15 of the Education Amendments of 1972 (20 U.S.C. ch. 38 § 1681 et seq.).
                            16                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                            17          28.    Plaintiff’s claim under 42 USC Section 1983 is barred, in whole or in
                            18 part, by the Eleventh Amendment to the United States Constitution and the doctrine
                            19 of qualified immunity.
                            20                      TWENTY-NINTH AFFIRMATIVE DEFENSE
                            21          29.    Plaintiff’s claim under 42 USC Section 1983 is barred, in whole or in
                            22 part, because she cannot establish that Defendant’s conduct deprived her of a federal
                            23 right.
                            24                        THIRTIETH AFFIRMATIVE DEFENSE
                            25          30.    Plaintiff’s claim under the California Fair Employment and Housing Act
                            26 is barred because the conduct of which she complains was not unwelcome, severe, or
                            27 pervasive.
                            28 ///

                                                                            17
                                              DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 18 of 21 Page ID #:166



                             1                      THIRTY-FIRST AFFIRMATIVE DEFENSE
                             2         31.    Plaintiff’s claim under the California Fair Employment and Housing Act
                             3 is barred because a reasonable person would not have considered the conduct of
                             4 which she complains hostile or abusive.
                             5                    THIRTY-SECOND AFFIRMATIVE DEFENSE
                             6         32.    To the extent Plaintiff’s claims under the Fair Employment and Housing
                             7 Act are based on conduct which occurred in whole or in part outside the statute of
                             8 limitations period, such claims are barred by the applicable statute of limitations,
                             9 including but not limited to Government Code sections 12960 and 12965 et seq.
                            10                     THIRTY-THIRD AFFIRMATIVE DEFENSE
                            11         33.    Plaintiff’s FAC, and each purported cause of action alleged therein, is
D OLL A MIR & E LEY LLP




                            12 barred in whole or in part to the extent Plaintiff failed to exhaust her administrative
                            13 remedies and/or statutory prerequisites in a complete and timely manner under
                            14 applicable law, including but not limited to, the Fair Employment and Housing Act.
                            15 (Gov. Code §§ 12940 et seq.)
                            16                    THIRTY-FOURTH AFFIRMATIVE DEFENSE
                            17         34.    Margaritis currently has insufficient information available upon which to
                            18 form a belief as to whether he has additional, as yet unstated, affirmative defenses
                            19 available. Margaritis reserves the right to assert additional affirmative defenses in the
                            20 event discovery indicates they would be appropriate.
                            21 ///
                            22 ///
                            23 ///
                            24
                            25
                            26
                            27
                            28

                                                                           18
                                             DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 19 of 21 Page ID #:167



                             1        WHEREFORE, Margaritis respectfully requests that the Court:
                             2        a. Dismiss all of Plaintiff’s claims against Margaritis with prejudice and on the
                             3           merits;
                             4        b. Award Margaritis all costs, disbursements, and reasonable attorney fees
                             5           allowed by law; and
                             6        c. Grant Margaritis any such further relief to which he may be entitled[.
                             7
                                  DATED: August 24, 2020                DOLL AMIR & ELEY LLP
                             8
                             9
                            10                                          By:   /s/ Ted A. Gehring            .
                            11                                               MICHAEL M. AMIR
D OLL A MIR & E LEY LLP




                                                                             MARY TESH GLARUM
                            12                                               TED A. GEHRING
                                                                        Attorneys for Defendant,
                            13                                          JOHN MARGARITIS

                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                          19
                                           DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED COMPLAINT
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 20 of 21 Page ID #:168



                             1                                PROOF OF SERVICE
                             2              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                             3       I am employed in the County of Los Angeles, State of California. I am over
                               the age of 18 years and not a party to the within action. My business address is 725 S.
                             4 Figueroa Street, Suite 3275, Los Angeles, California 90017.
                             5        On August 24, 2020, I served the foregoing document described as
                               DEFENDANT JOHN MARGARITIS’ ANSWER TO FIRST AMENDED
                             6 COMPLAINT on the interested parties in this action by placing the original and/or a
                               true copy thereof enclosed in (a) sealed envelope(s), addressed as follows:
                             7
                                     SEE ATTACHED SERVICE LIST
                             8
                                BY REGULAR MAIL: I deposited such envelope in the mail at 725 S.
                             9       Figueroa Street, Suite 3275, Los Angeles, California. The envelope was
                                     mailed with postage thereon fully prepaid. I am “readily familiar” with the
                            10       firm’s practice of collection and processing correspondence for mailing. It is
                                     deposited with the U.S. Postal Service on that same day in the ordinary course
                            11       of business. I am aware that on motion of the party served, service is
D OLL A MIR & E LEY LLP




                                     presumed invalid if postal cancellation date or postage meter date is more than
                            12       one (1) day after date of deposit for mailing in affidavit.
                            13       BY FACSIMILE MACHINE: I transmitted a true copy of said document(s)
                                      by facsimile machine, and no error was reported. Said fax transmission(s)
                            14        were directed as indicated on the service list.
                            15       BY OVERNIGHT DELIVERY: I caused such documents to be delivered
                                      overnight via an overnight delivery service in lieu of delivery by mail to the
                            16        addressees. The envelope or package was deposited with delivery fees thereon
                                      fully prepaid.
                            17
                                     BY ELECTRONIC MAIL: I transmitted a true copy of said document(s) via
                            18        electronic mail, and no error was reported. Said email was directed as
                                      indicated on the service list.
                            19
                                     BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by
                            20        hand to the above addressee(s).
                            21       BY CM/ECF: I electronically transmitted a true copy of said document(s) to
                                      the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                            22        Notice of Electronic Filing to the aforementioned CM/ECF registrants.
                            23       I declare that I am employed in the office of a member of the Bar of this Court,
                               at whose direction the service was made. I declare under penalty of perjury under the
                            24 laws of the State of California that the foregoing is true and correct.
                            25         Executed on August 24, 2020, at Los Angeles, California.
                            26
                            27                                         Cesar Ramirez
                            28

                                                                 PROOF OF SERVICE
                          Case 5:20-cv-00832-ODW-KK Document 43 Filed 08/24/20 Page 21 of 21 Page ID #:169



                             1                                   SERVICE LIST
                             2    Dan Siegel                             T: 510-839-1200
                                  EmilyRose Johns                        F: 510-444-6698
                             3    Siegel Yee and Brunner                 E: dansiegel@siegelyee.com
                                  475 14th Street Suite 500
                             4    Oakland, CA 94612                      E: emilyrose@siegelyee.com
                             5
                                                                         Attorneys for Plaintiff,
                             6                                           Giuliana Mendiola
                             7
                             8
                             9
                            10    Carolina Bravo-Karimi                  T: 619-236-9600
                                  Loleena Ansari May                     F: 619-236-9669
                            11    Wilson Turner Kosmo LLP                E: cbravo-
D OLL A MIR & E LEY LLP




                                  402 West Broadway Suite 1600
                            12    San Diego, CA 92101                    karimi@wilsonturnerkosmo.com
                                                                         E: lmay@wilsonturnerkosmo.com
                            13
                            14
                                                                         Attorneys for Defendants,
                            15                                           The Regents of The University of
                                                                         California and Tamica Smith Jones
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                 PROOF OF SERVICE
